Citation Nr: 1146815	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lumbosacral strain with spondylolisthesis (a low back disability).

2.  Entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected low back disability. 

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to April 1989, and from July 1989 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Winston-Salem, North Carolina, which continued the 20 percent rating for a low back disability, and granted service connection for left upper extremity neuropathy and assigned this disability a 10 percent evaluation.

In his June 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington DC.  A letter notified the Veteran that he had been scheduled for a hearing at the Board on May 17, 2010.  The Veteran failed to appear for this hearing.  As the Veteran did not give a reason for his failure to appear or request another hearing, the Board will proceed with appellate review.  See 38 C.F.R. § 20.702(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The Board notes that the Veteran submitted additional evidence in the form of private treatment records and a statement by his wife after the July 2011 Supplemental Statement of the Case (SSOC) was issued, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The Board may proceed with appellate review. 

In June 2010 the Board remanded these claims for further development.  They now return for appellate review. 

The issue of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the Veteran's low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by chronic pain radiating to the right lower extremity and forward flexion in excess of 30 degrees, with no ankylosis of the spine or incapacitating episodes lasting longer than a week.

2.  The Veteran's left upper extremity neuropathy has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for a rating in excess of 10 percent for left upper extremity neuropathy are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The appeal of the initial rating assigned the Veteran's left upper extremity neuropathy arises from a granted claim of service connection.  In Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Accordingly, any notice errors with regard to this appeal are moot.  See id.  Nevertheless, the Board notes that the Veteran was notified in a February 2006 letter of the first three elements of service connection, as well as VA's and the Veteran's respective responsibilities for obtaining evidence on his behalf.  Moreover, the Veteran was provided notice with regard to how VA determines the degree of disability in the April 2008 statement of the case (SOC).  Thus, the Board finds that a reasonable person could be expected to understand from the notice what was needed to establish entitlement to a higher rating and therefore no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran's representative set forth the schedular criteria for evaluating the Veteran's left upper extremity neuropathy in a May 2010 appellant's brief.  Thus, the Board finds that any notice errors with regard to this claim were nonprejudicial.  See id. (holding that lack of prejudicial harm with regard to a notice error can be shown by actual knowledge on the part of the claimant); see also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that a claimant can demonstrate actual knowledge through counsel);Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim).  Accordingly, the Board finds that further notice is not required with regard to the evaluation of the Veteran's left upper extremity neuropathy. 

With regard to the claim for an increased rating for the Veteran's low back disability, in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, the February 2006 letter informed the Veteran that the evidence needed to show that his service-connected low back disability had increased in severity.  It also gave examples of the types of evidence that could be submitted, and provided notice of the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim.  The Veteran was also informed of how VA determines the degree of disability in the April 2008 SOC.  Thus, the Board finds that a reasonable person could be expected to understand from the notice what was needed to establish entitlement to a higher rating, and therefore no prejudice exists.  See Mayfield, 19 Vet. App. at 122.  Moreover, the Veteran's representative set forth the schedular criteria for evaluating disabilities of the back in a May 2010 appellant's brief.  As such, the Board finds that any notice errors with regard to this claim were nonprejudicial.  See id. (holding that lack of prejudicial harm with regard to a notice error can be shown by actual knowledge on the part of the claimant); see also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that a claimant can demonstrate actual knowledge through counsel);Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006).  Accordingly, the Board finds that further notice is not required.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  Further, pursuant to the Board's June 2010 remand directive, the Veteran was sent a July 2010 letter requesting him to submit records from a Dr. Borresen at Mecklenburg Neurological Associates or to fill out a release form (VA Form 21-4142) authorizing VA to request these records on his behalf.  The Veteran did not respond to this letter, but did submit additional private treatment records.  Accordingly, the Board finds that there was substantial compliance with its June 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's June 2010 remand directives, appropriate VA examinations were performed in July 2010 to assess the current level of severity of the Veteran's low back disability and left upper extremity neuropathy.  The Board finds that these examinations are adequate for rating purposes, as the examiner reviewed the claims file and pertinent medical history, examined the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in July 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there was substantial compliance with its June 2010 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The practice of assigning higher or lower ratings for different periods of time in both initial rating cases and claims for increases is known as "staged ratings."  See id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.   



A. Low Back

The Veteran's low back disability has been rated under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, an August 2006 VA examination report reflects that the Veteran complained of chronic back pain, which was especially present with prolonged standing.  He had difficulty getting out of bed in the morning, and frequently required help from his wife to do so.  He denied radiation of the pain.  With regard to flare-ups, the Veteran stated that occasionally his symptoms got worse.  The Veteran did not use a back brace or assistive devices.  He worked on a daily basis and had no problems with activities of daily living.  He denied having incapacitating episodes in the last twelve months.  On examination, the Veteran's spine was straight.  He had forward flexion to 50 degrees with pain, which could be extended to 80 degrees with increased pain.  He resumed the erect position slowly.  Extension was to 20 degrees and was performed fairly easily and without pain.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 12 degrees.  Rotation was to 45 degrees bilaterally and without pain.  The examiner attempted repetitive testing but the Veteran declined to do further range of motion exercises after a brief period of time due to the discomfort.  There was no spasm or weakness of the spine.  There were no postural abnormalities or fixed deformities.  The musculature of the back was normal, except that there were very tight paraspinal muscles in the lumbar area.  A neurological examination was considered normal, with normal sensation in the lower extremities.  The Veteran was diagnosed with chromic lumbosacral strain with spondylolisthesis. 

A February 2007 private treatment record reflects that one month earlier the Veteran noticed pain radiating down his left leg to the medial aspect of his foot.  He also reported having two flare-ups since 2006.  The first happened after changing a tire and resulted in the Veteran's having to miss three days of work.  The current problem began one month earlier with burning pain radiating down the left leg behind the knee and into the calf, and down the outside of his left ankle to his big toe.  On examination, the Veteran had forward flexion to 70 degrees, extension to 20 degrees, and right and left lateral rotation to 20 degrees.  It was noted that an x-ray study showed a grade 2 spondylolisthesis with some calcification posteriorly. 
A February 2007 private MRI study revealed grade II/IV spondylolisthesis of L5 relative to S1 secondary to bilateral L5 spondylolyses.  The Veteran was also diagnosed with bilateral L5-S1 neural foraminal narrowing.  

A February 2007 private treatment record reflects that the Veteran reported chronic back pain and numbness down the backs of both legs which was worse on the left.  The Veteran stated that the numbness went down the back of his buttock, down the back of his leg and into his calf.  On examination, the Veteran had forward flexion to 70 degrees, extension to 10 degrees, and right and left lateral rotation to 10 degrees.  The plan was to perform a left L5 nerve root block.  It was also noted that the Veteran would need referral to a neurosurgeon regarding stabilization of the spondylolisthesis. 

A March 2007 private treatment record reflects that that the Veteran underwent a left L5 nerve root block and experienced complete initial pain relief.  He stated that his back pain was "100% cleared," and that he now only had pain over the foot.  

A June 2007 private treatment record reflects that a neurosurgeon felt that the Veteran's spondylolisthesis did not warrant surgery at that time.  

A November 2007 VA examination report reflects that the Veteran complained of constant low back pain which radiated down the right leg to the ankle and the top of the right foot.  The pain was aggravated by any activity involving standing or walking.  The Veteran stated that he was unable to stand or walk longer than thirty minutes.  With regard to flare-ups, the Veteran reported one episode lasting three days of serious back pain in November 2006.  At that time, he went to the hospital and was told to "take it easy" and to stay in bed for three days.  However, he was not put on strict bed rest by the doctor.  He also lost another day of work due to back pain in November 2006.  In terms of the Veteran's ability to function, he reported working full time as an ophthalmic assistant.  He was able to perform chores and activities of daily living.  On examination, the Veteran's back was normal in appearance.  There was minimal tenderness over the right sacroiliac and sciatic notch areas, but none on the left.  On range of motion testing, the Veteran had forward flexion to 80 degrees.  Backward extension was to 20 degrees and lateral flexion was also to 20 degrees.  Rotation was to 30 degrees bilaterally, although the Veteran complained of pain during the rotations and stopped due to pain.  There were no further limitations on repetitive testing.  On neurological examination, the patellar reflex and ankle reflex was slightly decreased on the right when compared to the left.  The strength in the right leg was essentially the same as the strength in the left leg.  The Veteran had normal perception of light touch over both lower extremities.  The Veteran was diagnosed with degenerative disk disease (spondylolisthesis and spondylolysis) of the lumbar spine, with residuals, and right L5 neuropathy, with residuals. 

A May 2009 private treatment record reflects that the Veteran complained of a four-day history of numbness and tingling in the right lower leg.  It was noted on examination that there was a sensory decrease in the right lower leg.  The Veteran was diagnosed, in pertinent part, with numbness of the right lower leg and diabetic neuropathy. 

At the July 2010 VA examination, the Veteran reported low back pain radiating to his right big toe on a constant basis as well as right lower extremity weakness.  He denied incapacitating episodes, but reported flare-ups every two months.  The flare-ups lasted for three days.  He described the flare-ups as being severe and resulting in a 30 percent loss of range of motion.  The Veteran denied left-sided radiation or weakness.  The Veteran did not take medications for his back pain.  He reported being able to stand and walk for eight hours.  With regard to activities of daily living, the Veteran had difficulty with lower extremity dressing.  With regard to his occupation, he worked as an ophthalmologic assistant and reported having difficulty holding babies as well as bending.  On examination, the Veteran's flexion was to 60 degrees.  Extension was to 10 degrees.  Lateral flexion was to 25 degrees bilaterally.  Rotation to the right was to 20 degrees and rotation to the left was to 30 degrees.  There was pain at the end of range of flexion, extension, and bending and rotating to the right.  There was also stiffness at the end of range of bending and rotating to the left.  There was no change in range of motion on repetitive testing.  There were no areas of palpable tenderness and no objective evidence of spasm or deformity.  Left lower extremity strength was grade 5, and right lower extremity strength was grade 5- proximally without pain and grade 5- distally with foot pain.  Sensation was intact to light touch.  The Veteran walked with a normal gait.  The Veteran was diagnosed with spondylolisthesis, L5-S1, and degenerative joint disease of the spine. 

In a March 2011 statement, the Veteran related that his "medical conditions" were having a negative effect on his work performance.  He stated that there were certain procedures he could not assist with due to his back pain and numbness of the left hand.  He also had to miss days at work due to medical appointments.  He noted that his hours had been "drastically reduced."  

In an August 2011 statement, the Veteran again asserted that his work hours had been decreased and his work performance had suffered.  He stated that he was limited in which doctors he could work for due to his inability to assist with procedures and special testing.  He related that at the end of the day he had back pain which radiated down his right leg to his big toe.  The Veteran stated that he had been hired full time at his job but had to miss so many days due to his back symptoms that his supervisor reprimanded him.  He stated that his supervisor noted that he was only working three fourths of his work schedule due to the number of days he had missed. 

Based on a careful review of the relevant evidence of record, the Board finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  In order to establish entitlement to a rating in excess of 20 percent under the General Rating Formula, the evidence must show that the Veteran's forward flexion is 30 degrees or less, or that the Veteran has favorable or unfavorable ankylosis of the spine.  See 38 C.F.R. § 4.71a, DC 5237.  Here, the private treatment records and VA examination reports dating from August 2006 to July 2010 consistently show that the Veteran's forward flexion well exceeded 30 degrees.  Indeed, the February 2007 private treatment records, November 2007 VA examination report, and July 2010 VA examination report all show forward flexion to 60 degrees or higher.  Moreover, the private treatment records and VA examination reports are negative for ankylosis of the spine.  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula.  See id.

The Board has considered whether a higher rating is warranted under DeLuca for functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40.  The Board has also considered whether a higher rating is warranted for weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  The Board acknowledges the functional limitations imposed by the Veteran's back disability.  However, the Board finds that these limitations are expected concomitants of the Veteran's painful and limited motion, which have already been compensated for by assigning a 20 percent rating under the General Rating Formula.  Importantly, as noted above, pain, stiffness, and aching of the back are already taken into account in assigning an evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. at 51,455.  Moreover, the November 2007 and July 2010 VA examination reports reflect that there were no additional limitations on repetitive testing of range of motion.  These reports also indicate that the Veteran's pain did not begin until around the point at which he could not complete the range of motion.  Although the November 2007 VA examination does not state this explicitly, the Board finds that this is implied in the examiner's observation that the Veteran had pain with rotation.  As pain was not noted with the other ranges of motion, the Board assumes they were not painful until the end of the range.  The Board notes that the August 2006 VA examination report does not clarify whether the Veteran's pain was present throughout the range of motion or only toward the point at which the Veteran could not proceed further with the motion.  Nevertheless, the Veteran's forward flexion at that examination was still to 50 degrees, which is well over the 30 degrees or less required for a 40 percent rating and also well within the range of motion associated with a 20 percent rating.  Thus, even with pain beginning prior to 50 degrees, a higher rating is not warranted. Moreover, as already noted, the General Rating Formula already takes into account the presence of pain.  Finally, the evidence of record is negative for weakness, incoordination, or excess fatigability.  Thus, because the Veteran's pain and functional limitations do not represent yet additional disability beyond the 20 percent rating already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07. 

The Board acknowledges that the Veteran has reported flare-ups of his back pain every two months, or six times a year, and stated at the July 2010 VA examination that his flare-ups cause about a 30 percent additional loss of range of motion in his estimation.  However, the Veteran has stated that his flare-ups only last three days.  The Board finds that the Veteran's overall level of disability, as shown by the VA examination reports and private treatment records dating from August 2006 to July 2010, most nearly approximates the criteria for a 20 percent rating, despite occasional exacerbations. 

Finally, the Board has considered the Veteran's statements that his work performance has been compromised in part due to his back disability, and that he has had to miss a number of days to attend medical appointments.  However, as discussed above, the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board finds that a rating in excess of the 20 percent evaluation assigned, which is grounded in the objective medical evidence reflected in both the private treatment records and the VA examination reports, is not warranted based on the Veteran's statements that he is unable to perform certain functions of his job.  Such limitations are already anticipated and contemplated by the schedular criteria.  See id.

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2011), Note (1).  This issue is addressed in the REMAND portion of the opinion below. 

The Board notes that the Veteran has been diagnosed with degenerative disc disease of the lumbosacral spine, as shown by X-ray studies and an MRI report.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a (2011).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, an evaluation of 20 percent has already been assigned under the General Rating Formula for limitation of motion of the lumbosacral spine.  Thus, a separate rating cannot be assigned under DC 5003 for arthritis of the spine as limitation of motion has already been compensated.  See id.  Moreover, to assign a separate rating under DC 5003 would result in compensating the Veteran twice for the same disability under different diagnoses in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  The Board also notes that a rating in excess of 20 percent is not available under DC 5003.  See 38 C.F.R. § 4.71a.  Accordingly, a separate rating cannot be assigned under DC 5003.

Because the Veteran has been diagnosed with degenerative disc disease of the spine, the criteria for evaluating intervertebral disc syndrome under DC 5243 also apply.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, at the November 2007 VA examination, the Veteran reported an episode of severe back pain in November 2006.  At that time, he went to the hospital and was told to "take it easy" and to stay in bed for three days.  However, he was not put on strict bed rest by the doctor.  This is the only possible incapacitating episode described by the Veteran.  He denied incapacitating episodes at the August 2006 VA examination and July 2010 VA examination, and the private treatment records do not show prescribed bed rest.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome, as the evidence does not show that the Veteran had incapacitating episodes having a total duration of at least two weeks in any 12-month period.  See id.

The Board has considered the Veteran's lay belief that his back disability is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his low back disability.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate tests for a determination as to the degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports and private treatment records than the Veteran's statements. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for his low back disability at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran has reported a deterioration in his job performance and missed days from work to attend medical appointments, he has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his low back disability.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's reported symptoms of low back pain radiating to the lower extremities are those contemplated by the General Rating Formula.  As noted above, the General Rating Formula already takes into account the presence of pain, whether or not it radiates.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455.  Further, as discussed above with regard to the DeLuca criteria, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating, which the Board finds takes into account the functional limitations associated with pain and limited motion of the spine.  Thus, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board has also considered the Veteran's reported difficulties at his job as an ophthalmic assistant.  However, the fact that the Veteran's low back disability might limit his ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1.  That circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  For the reasons already discussed, the Board finds that such is not the case here.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

B. Left Upper Extremity Neuropathy

The Veteran claims entitlement to an initial rating in excess of 10 percent for left upper extremity neuropathy.  For the following reasons, the Board finds that a higher rating is not warranted.

The Veteran's neuropathy has been evaluated under DC 8515, which pertains to impairment of the median nerve.  Under DC 8515, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe.  When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration. Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, DC 8515.


Turning to the evidence of record, an August 2006 VA examination report reflects that the Veteran is left hand dominant.  At the examination, he reported numbness and tingling involving the index finger and the thumb.  He stated that these symptoms impaired his ability to do fine work such as handling small instruments in his job as an ophthalmic assistant.  In this regard, he stated that he felt he might drop the instruments, although this had not actually happened.  He reported having to stop work for a few minutes when he had numbness and tingling until the pain subsided.  On examination, the left thumb and index finger appeared normal.  The Veteran could approximate the thumb to each finger and make a pinch.  He had some numbness and diminished sensation along the lateral and palmar aspect of the index finger to the fingertip and also the thumb.  The Veteran had altered sensation to sharp pinprick in this area.  He could approximate the fingers to the midpalmar crease and overlap the thumb normally.  He had good strength in the thumb and index finger with regard to pinching and could grasp objects.  It was noted that he had good grip strength.  However, he was a little awkward at handling small objects.  The Veteran was able use his hand repetitively without any alteration in range of motion or undue pain.  The Veteran was diagnosed with persistent neuropathy involving the left thumb and index finger.

At the November 2007 VA examination, the Veteran stated that the only symptom he had at the time was some numbness of the left thumb and the left small finger in the ulnar nerve distribution.  The Veteran also reported dropping things when working as an ophthalmic assistant.  However, he had not lost any time from work.  It was noted that his left upper extremity neuropathy did not cause problems with daily activities.  Motor and sensory examination of the left hand was normal, equal, and symmetrical.  The Veteran reported slightly decreased perception of light touch when it was applied to the thenar and hypothenar eminences of the left hand.  However, he did perceive light touch in those areas.  No atrophy was noticed.  Grip strength of the left hand was normal.  The range of motion of the fingers was equal and symmetrical.  The Veteran was diagnosed with sensory ulnar neuropathy.

At the July 2010 VA examination, the Veteran reported progressive left upper extremity weakness, and numbness and tingling of the whole hand.  The numbness and tingling were described as intermittent, with no precipitating factors.  With regard to activities of daily living, the Veteran stated that he had to use his right hand more often, even though he is left-handed.  With regard to his occupation, the Veteran reported difficulty handling ophthalmologic instruments.  On examination, the Veteran's left upper extremity strength was grade 5, with the exception of his hand intrinsic muscles, which were grade 5-.  The Veteran had normal light touch sensation with the exception of his thumb and index finger, where he had diminished sensation to light touch, although the sensation was still present.  The Veteran also had numbness radiating to all five fingers at the elbow.  Rapid alternating movements were mildly slow on the left when compared with the right.  The Veteran was diagnosed with left ulnar neuropathy.  

In carefully reviewing the relevant evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left upper extremity neuropathy is not warranted.  The three VA examinations performed in connection with this claim, spanning a period of about four years from 2006 to 2010, all show that the Veteran's left upper extremity neuropathy is primarily manifested by some numbness and tingling of the left hand and fingers.  Normal grip strength was noted in the August 2006 and November 2007 VA examinations, and only slightly diminished strength was observed in the July 2010 VA examination.  While the Veteran reported numbness, he still had sensation to light touch, although it was diminished in the thumb and index finger.  Thus, the Board finds that the Veteran's left upper extremity neuropathy is essentially wholly sensory, with only slightly diminished strength.  This level of disability most nearly approximates mild paralysis and thus warrants no higher than a 10 percent rating under DC 8515. 

The Board acknowledges the fact that the Veteran has reported difficulty handling small instruments and doing fine work with his hand as an ophthalmic assistant, and that this has affected his job performance.  However, as discussed earlier in this opinion, the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, some impairment in the Veteran's work performance is already contemplated by the rating criteria.  That the Veteran's particular duties in connection with his job as an ophthalmic assistant might be more affected than the duties required of other types of jobs is not in itself a basis for a higher rating, as the criteria are only meant to compensate for the average impairment of earning capacity.  See id.  Thus, a rating in excess of 10 percent under DC 8515 is not warranted.  

Because the Veteran has been diagnosed with ulnar neuropathy, the Board has also considered whether a higher rating is warranted under DC 8516, which pertains to impairment of the ulnar nerve.  See 38 C.F.R. § 4.124a.  Under DC 8516, a 60 percent rating is assigned for the major extremity, and a 50 percent rating is assigned for the minor extremity, when there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  For incomplete paralysis, , a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a "moderate" disability afflicting the dominant hand, and a 40 percent rating is assigned for a "severe" disability afflicting the dominant hand.  Id.

Here, the evidence does not show that the Veteran has complete paralysis of the left hand or the characteristics associated with a 70 percent rating.  Rather, for the reasons discussed above with regard to the criteria under DC 8515, the Veteran's left upper extremity neuropathy is no more than mild in nature.  Thus, a rating in excess of 10 percent is not warranted under DC 8516.  Moreover, a separate rating cannot be assigned under DC 8516 as this would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board acknowledges the Veteran's competent statements with regard to his symptoms and functional impairment pertaining to his left upper extremity neuropathy.  However, the Board assigns more weight to the VA examinations in evaluating this disability, as the VA examiners have the medical training and expertise to assess the true level of severity of this disability based on diagnostic testing and observations made on examination.  The Veteran has not been shown to have such medical training or expertise.  

As discussed above, there is no evidence showing that the Veteran's left upper extremity neuropathy has met the criteria for a rating in excess of 10 percent at any point since his claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not argued, and the evidence of record does not otherwise show, that the Veteran is unable to engage in substantially gainful employment due to his left upper extremity neuropathy.  Therefore, entitlement to TDIU need not be addressed.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453. 

The Board also finds that extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for referral for extraschedular consideration were discussed in the preceding section pertaining to the Veteran's low back disability.  Here, although DC's 8515 and 8516 do not specifically mention numbness, tingling or decreased grip strength, the schedule of ratings for diseases of the peripheral nerves clearly recognizes sensory involvement.  See 38 C.F.R. § 4.124a.  Indeed, the introduction to the schedular criteria states that a noncompensable rating is assigned when the involvement is wholly sensory.  See id.  Moreover, the Board finds that the levels of paralysis set forth in DC 8515 and DC 8516 contemplate decreased grip strength.  Accordingly, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for left upper extremity neuropathy is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a lumbosacral strain with spondylolisthesis is denied. 

Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy is denied. 


REMAND

The Board finds that remand is warranted to determine whether separate ratings should be assigned for neurological abnormalities of the lower extremities associated with the Veteran's low back disability. 

Private treatment records dated in 2007 reflect that the Veteran reported low back pain and numbness radiating down the backs of both legs.  After an L5 nerve root block, the Veteran's left leg numbness appears to have resolved by the time of the November 2007 VA examination, from which point on the Veteran only reported right leg symptoms.  The November 2007 VA examination report reflects a diagnosis of right L5 neuropathy.  Under the General Rating Formula, neurologic abnormalities associated with disabilities of the spine are to be rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  As such, the Board finds that the Veteran's claim for an increased rating for his service-connected low back disability includes the issue of whether separate ratings are warranted for neurologic abnormalities of the left and right lower extremities, given the evidence discussed above.  While the July 2010 VA examination was adequate for evaluating the Veteran's low back disability, it did not address the issue of whether the Veteran's radiating pain to the right lower extremity constituted a separate neurologic abnormality associated with the low back disability.  

On remand, a new VA examination should be performed which assesses whether the Veteran has a neurological abnormality of the right lower extremity associated with his low back disability.  The examiner should consider in this regard the diagnosis of right L5 neuropathy in the November 2007 VA examination report.  The examiner must also address whether the left leg numbness reported by the Veteran in the private treatment records dated in January 2007 to March 2007 was a manifestation of a neurological abnormality of the left lower extremity associated with the Veteran's low back disability at that time.  Lastly, if the examiner concludes that the Veteran has had associated neurological abnormalities of one or both lower extremities during the pendency of this claim, the examiner should address whether there has been mild, moderate, or complete paralysis, or whether the involvement is wholly sensory.  A complete rationale must be provided and all findings reported in detail. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA examination to assess whether he has neurological abnormalities of the lower extremities associated with his low back disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

In the examination report, the examiner should state whether the Veteran has neurological abnormalities of the lower extremities associated with his low back disability and provide a complete rationale.  The examiner should consider in this regard the diagnosis of right L5 neuropathy in the November 2007 VA examination report and the Veteran's complaints of low back pain radiating to the right lower extremity.  All tests deemed helpful to the examiner should be conducted and all findings reported in detail.

The examiner must also address whether the left leg numbness reported by the Veteran in the private treatment records dated in January 2007 to March 2007 was a manifestation of a neurological abnormality of the left lower extremity associated with the Veteran's low back disability at that time.  

Lastly, if the examiner concludes that the Veteran has had associated neurological abnormalities of one or both lower extremities during the pendency of this claim, the examiner should address whether they have manifested by mild, moderate, or complete paralysis, or whether the involvement is wholly sensory.  A complete rationale must be provided and all findings reported in detail. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should adjudicate this issue on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


